Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55

Jeff Prostok

State Bar No. 16352500

Lynda Lankford

State Bar No. 11935020

FORSHEY & PROSTOK, LLP
777 Main Street, Suite 1290

Fort Worth, TX 76012

Tel: 817-877-8855

Fax: 817-877-4151

Email: jprostok@forsheyprostok.com
Email: llankford@forsheyprostok.com

Proposed Counsel to the Debtor
and Debtor-in-Possession

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

FORT WORTH DIVISION
In re: § Chapter 11
§
EVENTIDE CREDIT ACQUISITIONS, § Case No. 20-40349-elm1 1
LLC, §
Debtor. §
§

 

DEBTOR’S APPLICATION FOR ORDER AUTHORIZING THE

Page 1 of 11

EMPLOYMENT AND RETENTION OF FORSHEY & PROSTOK, LLP

NO HEARING WILL BE HELD ON THIS APPLICATION
UNLESS A WRITTEN RESPONSE IS FILED WITH THE
CLERK OF THE UNITED STATES BANKRUPTCY COURT
AT 501 W. 10T™ STREET, ROOM 147, FORT WORTH,
TEXAS 76102 BEFORE CLOSE OF BUSINESS ON
MARCH 3, 2020, WHICH IS AT LEAST 21 DAYS FROM THE
DATE OF SERVICE HEREOF.

ANY RESPONSE SHALL BE IN WRITING AND FILED
WITH THE CLERK, AND A COPY SHALL BE SERVED
UPON THE UNDERSIGNED COUNSEL FOR MOVANT
PRIOR TO THE DATE AND TIME SET FORTH HEREIN. IF
A RESPONSE IS FILED A HEARING MAY BE HELD WITH
NOTICE ONLY TO THE OBJECTING PARTY.

IF NO HEARING ON THIS APPLICATION IS TIMELY

REQUESTED, THE RELIEF REQUESTED SHALL BE

DEEMED TO BE UNOPPOSED, AND THE COURT MAY
ENTER AN ORDER GRANTING THE RELIEF SOUGHT.

AS ATTORNEYS FOR THE DEBTOR AS OF THE PETITION DATE

 

Debtor’s Application for Order Authorizing the Employment and Retention of
Forshey & Prostok, LLP as Attorneys for the Debtor as of the Petition Date

Page 1
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 2 of 11

TO THE HONORABLE EDWARD L. MORRIS, UNITED STATES BANKRUPTCY JUDGE:

Eventide Credit Acquisitions, LLC (the “Debtor”), as debtor in possession, files this
Application (the “Application”) pursuant to section 327 of title 11 of the United States Code, 11
U.S.C. §§ 101-1532, as amended (the “Bankruptcy Code”), and Rule 2014 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules’) for entry of order authorizing the
employment and retention of Forshey & Prostok, LLP as Attorneys for the Debtor as of the
Petition Date. In support of this Application, the Debtor respectfully states as follows:

JURISDICTION AND VENUE

1. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157
and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this
Court pursuant to 28 U.S.C. §§ 1408 and 1409.

BACKGROUND

2. On January 28, 2020 (the “Petition Date”), the Debtor filed a voluntary petition in
this Court for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”).

3. The Debtor continues to manage and operate its business as a debtor-in-
possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner
has been appointed in this case.

4. On February 7, 2020, the United States Trustee appointed the Official Unsecured
Creditors’ Committee in this case.

RETENTION OF FORSHEY & PROSTOK, LLP
5. By this Application, the Debtor seeks Court approval, pursuant to section 327(a)

of the Bankruptcy Code and Rule 2014(a) of the Bankruptcy Rules, to employ and retain Forshey

 

Debtor’s Application for Order Authorizing the Employment and Retention of ;
Forshey & Prostok, LLP as Attorneys for the Debtor as of the Petition Date . Page 2
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 3of11

& Prostok, LLP (“F&P”) as its bankruptcy counsel as of the Petition Date. The Debtor requests

that the Court approve the retention of F&P as of the Petition Date to perform the extensive legal

services that will be necessary during this chapter 11 case.

6.

The Debtor contemplates that F&P will render general legal services to the Debtor

as needed throughout the course of this chapter 11 case, including litigation and bankruptcy

assistance and advice. Certain of the legal services that F&P will render to the Debtor may

include the following:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

Advising the Debtor of its rights, powers and duties as debtor and debtor
in possession continuing to operate and manage its business and assets;

Advising the Debtor concerning, and assisting in the negotiation and
documentation of, agreements, debt restructurings, and related
transactions;

Reviewing the nature and validity of liens asserted against the property of
the Debtor and advising the Debtor concerning the enforceability of such
liens;

Advising the Debtor concerning the actions that it might take to collect
and to recover property for the benefit of the Debtor’s estate;

Preparing on behalf of the Debtor all necessary and appropriate
applications, motions, pleadings, proposed orders, notices, schedules and
other documents, and reviewing all financial and other reports to be filed
in this chapter 11 case;

Advising the Debtor concerning, and preparing responses to, applications,
motions, pleadings, notices and other papers that may be filed and served
in this chapter 11 case;

Counseling the Debtor in connection with the formulation, negotiation and
promulgation of one or more plans of reorganization and related
documents;

Performing all other legal services for and on behalf of the Debtor that
may be necessary or appropriate in the administration of this chapter 11
case or in the conduct of the bankruptcy case and the Debtor’s business,
including advising and assisting the Debtor with respect to debt
restructurings, asset dispositions, and general business, tax, finance, real
estate and litigation matters; and

 

Debtor’s Application for Order Authorizing the Employment and Retention of
Forshey & Prostok, LLP as Attorneys for the Debtor as of the Petition Date Page 3
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 4of11

(i) All such other legal services as may be necessary or appropriate in
connection with the bankruptcy case.

7. The Debtor requires knowledgeable counsel to render the above-described
essential professional services. The Debtor has selected F&P as its attorneys because of F&P’s
extensive experience in the bankruptcy and financial restructuring areas of law. F&P has
significant expertise in the areas of bankruptcy, insolvency, corporate reorganization and debtor-
creditor law. F&P’s attorneys have played significant roles in many complex chapter 11
reorganizations. F&P has particular experience in chapter 11 cases and is well-qualified to
represent the Debtor’s interests in this case.

CO-COUNSEL FOR DEBTOR

8. The Debtor seeks to retain F&P as co-counsel for the Debtor, along with Loeb &
Loeb LLP (“Loeb”). The Debtor believes that the employment and retention of co-counsel is
necessary and appropriate under the circumstances.

9. Due to the size and complexity of the Debtor’s Chapter 11 case, the Debtor
believes it is appropriate to retain both a national and a local firm as its bankruptcy counsel.
Loeb has a national practice and, in addition to its exceptional bankruptcy proficiency, brings to
the table broad expertise in a number of disciplines. F&P has extensive experience with the local
bankruptcy bar and rules of court and is available locally to attend expedited hearings and
address issues on an immediate basis as they may arise. Further, either firm will be able to
handle any Debtor matter if the other firm has a potential conflict of interest. The Debtor is
informed and believes that duplication of effort between Loeb and F&P will be minimized, and
that they will work closely together to ensure minimal duplication. In light of the size and
complexity of this case, Debtor respectfully submits that the services of Loeb and F&P are

necessary and appropriate to ensure that the Debtor’s interests are protected. The Debtor

 

Debtor’s Application for Order Authorizing the Employment and Retention of
Forshey & Prostok, LLP as Attorneys for the Debtor as of the Petition Date Page 4
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 5of11

believes that pooling the resources of Loeb and F&P will foster the dual goals of efficient and
effective representation and will work to the benefit of the Debtor, the Debtor’s estate and
creditors of the Debtor.
PROPOSED COMPENSATION OF FORSHEY & PROSTOK, LLP
10. Subject to the Court’s approval, F&P will charge the Debtor for its legal services
on an hourly basis at its customary hourly rates, which are subject to change from time-to-time.
The current hourly rates for the professionals who are expected to be most involved in this matter

are set forth below:

 

 

 

 

 

 

 

 

 

Professional Fee Range
Jeff P. Prostok $675.00
Lynda L. Lankford $485.00
Other Firm Attorneys $275.00 — $625.00
Paralegal/Legal Assistant $175.00 - $255.00
11. In addition, F&P will seek reimbursement of expenses advanced on behalf of the

Debtor according to its customary and usual practices. F&P will maintain detailed records of
any actual and necessary or appropriate costs and expenses incurred in connection with the
aforementioned legal services.

12. F&P intends to apply to the Court for compensation and reimbursement of
expenses in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy
Rules, the Local Bankruptcy Rules, and orders of this Court. In the event the Application is
approved, the Debtor reserves the right to request the implementation of interim compensation
procedures with respect to fees and expenses incurred by F&P in the course of its representation

of the Debtor in this case; however, any such additional request will be made by separate motion.

 

Debtor’s Application for Order Authorizing the Employment and Retention of
Forshey & Prostok, LLP as Attorneys for the Debtor as of the Petition Date Page 5
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 6of11

DISCLOSURES

13. __ As set forth in the Declaration of Jeff P. Prostok (the “Declaration” to be filed
herewith, F&P was retained by the Debtor prior to the Petition Date to provide legal advice to the
Debtor, including restructuring and bankruptcy advice, and preparation of the requisite petitions,
pleadings, exhibits, lists and schedules relating to the commencement of the Debtor’s chapter 11
case. In connection with such engagement, the Debtor, through Loeb, paid to F&P a retainer in
the amount of $25,000.00 on January 28, 2020 (the "Retainer") prior to the bankruptcy filing. Of
the total Retainer, $19,936.00 was applied pre-petition to satisfy fees and expenses incurred prior
to the Petition Date. The remainder of the Retainer in the amount of $5,064.00 is being held in
F&P’s trust account.

14, F&P does not believe that it received any preferential payments, as its fees and
expenses were billed against the Retainer in the ordinary course of business. If F&P is retained
as counsel, and if any such transfers are determined to be preferential, and not subject to any
defense or offset, F&P will return the voidable transfer and will waive any prepetition claim
based upon the return of the voidable transfer.

15. To the best of the Debtor’s knowledge, information and belief, other than as
disclosed in the Declaration, F&P has no connection with the Debtor, its creditors or any other
party in interest herein or their respective attorneys or accountants, the United States Trustee or
any person employed in the Office of the United States Trustee. F&P has not represented any
other party in interest with respect to any matter related to the Debtor.

16. To the best of the Debtor’s knowledge, information and belief, F&P represents no
interest adverse to the Debtor or to its estate in the matters for which F&P is proposed to be

retained and is a "disinterested person" as defined in section 101(14) of the Bankruptcy Code.

 

Debtor’s Application for Order Authorizing the Employment and Retention of
Forshey & Prostok, LLP as Attorneys for the Debtor as of the Petition Date Page 6
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 7 of 11

The Debtor submits that its employment of F&P would be in the best interests of the Debtor, its
estate and creditors.

17. The Declaration filed concurrently herewith has been executed on behalf of F&P
in accordance with the provisions of sections 327, 328, 329 and 504 of the Bankruptcy Code,
Bankruptcy Rule 2014, N.D. Tex. L-B.R. 2014-1 and 2016-1 and U.S. Trustee Guidelines. The
Debtor’s knowledge, information and belief regarding the matters set forth herein are based and
made in reliance upon said Declaration.

18. No previous application for the relief requested herein has been made in this case.

NOTICE

19. Notice of this Application will be provided to (i) the Office of the United States
Trustee for the Northern District of Texas; (ii) the holders of the twenty (20) largest unsecured
claims against the Debtor; and (iii) parties requesting notice; all as set forth below. The Debtor
submits that no further notice need be provided.

CONCLUSION

WHEREFORE, the Debtor respectfully requests that the Court enter an Order authorizing
the employment and retention of Forshey & Prostok, LLP as attorneys for the Debtor, effective
as of the Petition Date, on the terms set forth above, and granting the Debtor all other just and
proper relief.

(Remainder of page intentionally left blank)

 

Debtor’s Application for Order Authorizing the Employment and Retention of
Forshey & Prostok, LLP as Attorneys for the Debtor as of the Petition Date Page 7
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 8 of 11

Dated: February 11, 2020. Respectfully submitted,

EVENTIDE CREDIT ACQUISITIONS, LLC

 

Respectfully submitted,

/s/ Jef P. Prostok

Jeff P. Prostok

Texas Bar No. 16352500
Lynda L. Lankford

State Bat No. 11935020
ForsHey & Prostok LLP
777 Main St., Suite 1290
Fort Worth, Texas 76102
(817) 877-8855 Telephone
(817) 877-4151 Facsimile
iprostok@forsheyprostok.com

llankford@forsheyprostok.com

PROPOSED COUNSEL FOR DEBTOR
AND DEBTOR-IN-POSSESSION

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document was served upon
the parties requesting service via this Court’s ECF Electronic Notice and upon the parties on the
attached Service List via United States Mail, first class postage prepaid, on February 11, 2020.

/s/ Jeff P. Prostok
Jeff P. Prostok

LAIPROSTOK\Eventide Credit Acquisitions, LLC (C11) #6075\Pleadings 20-40349-elm | [\Application to Employ F&P 2.10.20.docx

 

Debtor’s Application for Order Authorizing the Employment and Retention of
Forshey & Prostok, LLP as Attorneys for the Debtor as of the Petition Date Page 8

 
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 9of11

Service List
Eventide
#6075

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346

Philadelphia, PA 19101-7346

Amadou Kilkenny Diaw
Ruyak Cherian LLP (NA)
1700 K Street NW, Suite 810
Washington, DC 20006

Andrew Kurt Clark
Hirschler Fleischer PC
2100 E. Cary Street
Richmond, VA 23223

Ascension Technologies, LLC
E23970 Pow Wow Trail
Watersmeet, MI 49969

Breakwater Holding, LLC

Attn: Tine Ponia

Bermuda House, Tutakimoa Road
PO Box 822

Rarotonga, Cook Islands

Casey Shannon Nash

Kelly Guzzo PLC

3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030

Craig Carley Marchiando
Consumer Litigation Associates
763 J Clyde Morris Blvd., Suite 1A
Newport News, VA 23601

Cynthia B. Chapman
Caddell & Chapman
628 East 9th Street
Houston, TX 77007

Eleanor Michelle Drake
Berger & Montague PC |

43 S.E. Main Street, Suite 505
Minneapolis, MN 55414

Eventide Credit Acquisitions, LLC
Drew McManigle

1920 McKinney Ave., 7" Floor
Dallas, TX 75201

Eventide Credit Acquisitions, LLC

c/o Bernard R. Given, II

Loeb & Loeb

10100 Santa Monica Blvd., Suite 2200
Los Angeles, CA 90067

Amy E. Tabor
Caddell & Chapman
628 East 9th Street
Houston, TX 77007

Anna Bruty

Rosette, LLP

44 Grandville Ave., SW, Suite 300
Grand Rapids, MI 49503

Beth Ellen Terrell

Terrell Marshall Law Group PLLC
936 North 34th St., Suite 300
Seattle, WA 98103-6689

Brendan C. Horgan

LeClair Ryan PC (Richmond)
919 East Main Street, 24th Floor
Richmond, VA 23219

Charles Palella

Armstrong Teasdale LLP (NY-NA)
919 Third Avenue, 37th Floor

New York, NY 10022

Craig Crandall Reilly

Law Office of Craig C. Reilly
111 Oronoco St

Alexandria, VA 22314

David N. Anthony
Troutman Sanders LLP
1001 Haxall Point
Richmond, VA 23219

Elizabeth A. Ryan
Bailey & Glasser LLP
99 High Street, Suite 304
Boston, MA 02110

United States Trustee

Erin Schmidt

1100 Commerce St., Room 976
Dallas, TX 75242

Alec Paul Harris

Armstrong Teasdale LLP (CO-NA)
4643 S Ulster Street

Suite 800

Denver, CO 80237

Andrew Joseph Guzzo

Kelly Guzzo PLC

3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030

Anna Marek Bruty

Rosette LLP

44 Grandville Ave SW, Suite 300
Grand Rapids, MI 49503

Big Picture Loans, LLC
E23970 Pow Wow Trial
Watersmeet, MI 49969

Brian McFadden
3133 Indian Pont Road
Saugatuck, MI 49453

Cortland Christopher Putbrese

Dunlap Bennett & Ludwig (Richmond)
8003 Franklin Farms Dr., Suite 220
Richmond, VA 23229

Craig Thomas Merritt
Christian & Barton LLP
909 E Main St., Suite 1200
Richmond, VA 23219-3095

Devin Noble

Hinshaw & Culbertson LLP (IL-NA)
100 Park Avenue

PO Box 1389

Rockford, IL 61105

Elizabeth Anne Adams

Terrell Marshall Law Group PLLC
936 North 34th St., Suite 300
Seattle, WA 98103-6689
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 10 of 11

Elizabeth Childress Burneson
Hirschler Fleischer PC

2100 E Cary Street
Richmond, VA 23223

Gallant Capital, LLC
1920 McKinney Avenue, 7th Floor
Dallas, TX 75201

Ian D. Roffman

Nutter, McClennen & Fish, LLP
Seaport West

155 Seaport Boulevard

Boston, MA 02210-2604

John B. Scofield, Jr.
Caddell & Chapman
628 East 9th St.

Houston, TX 77007

John Michael Erbach

Spotts Fain PC

411 E Franklin St/. Suite 600
Richmond, VA 23219

Justin Martorello
2019 Westbourne Park Dr.
Houston, TX 77077

Leonard Anthony Bennett
Consumer Litigation Associates
763 J Clyde Morris Blvd., Suite 1A
Newport News, VA 23601

Michael J. Leard

Nutter, McClennen & Fish, LLP
Seaport West

155 Seaport Boulevard

Boston, MA 02210-2604

Nicole St. Germain
Rosette LLP

1415 L Street
Sacramento, CA 95814

Rebecca Ruby Anzidei
Ruyak Cherian LLP

1700 K St. NW, Suite 810
Washington, DC 20006

Elizabeth Clay Solander

Hughes Hubbard & Reed LLP (DC)
1775 I Street NW, Suite 600
Washington, DC 20006

Harrison Mann Gates
Christian & Barton LLP
909 E Main St, Suite 1200
Richmond, VA 23219

James Dowd
2014 Calle Las Violetas
San Juan, PR 00915-3537

John Gerard Albanese

Berger & Montague PC

43 S.E. Main Street, Suite 505
Minneapolis, MN 55414

Jonathan Frank Hollis

Woods Rogers PLC (Richmond)
Riverfront Plaza, West Tower
901 East Byrd Street, Suite 1550
Richmond, VA 23219

Karrie S. Wichtman, General Counsel
Lac Vieux Desert Band of

Lake Superior Chippewa Indians
N4698 US 45

PO Box 249

Watersmeet, MI 49969

Martin Cunniff
RuyakCherian LLP (NA)
1700 K Street NW, Suite 810
Washington, DC 20006

Michael Stinson

Dorsey & Whitney LLP (MN-NA)
50 S Sixth St., Suite 1500
Minneapolis, MN 55402

Office of General Counsel
801 Cherry Street

Suite 2500, Unit 45

Fort Worth, TX 76102

Richard L. Scheff

Armstrong Teasdale LLP

2005 Market Street, 29th Floor
Philadelphia, PA 19103

Elizabeth W. Hanes

Consumer Litigation Associates (Richmond)
626 E Broad Street, Suite 300

Richmond, VA 23219

Hugh McCoy Fain, III
Spotts Fain PC

411 E Franklin St

PO Box 1555

Richmond, VA 23218-1555

Jennifer Rust Murray

Terrell Marshall Law Group PLLC
936 North 34th St., Suite 300
Seattle, WA 98103-6689

John J. Roddy

Bailey & Glasser LLP
99 High Street, Suite 304
Boston, MA 02110

Justin Alexander Gray

Rosette, LLP

44 Grandville Ave., SW, Suite 300
Grand Rapids, MI 49503

Kristi Cahoon Kelly

Kelly Guzzo PLC

3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030

Michael A. Caddell
Caddell & Chapman
628 East 9th Street
Houston, TX 77007

Michael T. Grant
LeClair Ryan, P.C.

60 State Street, 23rd FI.
Boston, MA 02109

Pax ADR, LLC
2101 L Street, NW, Suite 800
Washington, DC 20037

Robert Allen Rosette

Rosette, LLP

565 W. Chandler Blvd., Suite 212
Chandler, AZ 85225
Case 20-40349-elm11 Doc 17 Filed 02/11/20 Entered 02/11/20 17:55:55 Page 11 of 11

Simon Liang
119 Gascony Dr.
Greenville, SC 29609-6048

Texas Comptroller of Public Accounts
Revenue Accounting Division ~
Bankruptcy Section

PO Box 13528 Capitol Station
Austin, TX 78711

Vernie Charles Durocher, Jr.
Dorsey & Whitney LLP (MN-NA)
50 S Sixth St., Suite 1500
Minneapolis, MN 55402

Renee Galloway
142 Banneker Dr.
Williamsburg, VA 23185

Richard L. Smith, Jr.
42180 NW Wilkes St.
Banks, OR 97106

Steve D. Larson

Stoll Stoll Berne Lokting & Shlachter P.C.
209 SW Oak Street, Suite 500

Portland, OR 97204

Thomas Lester

Hinshaw & Culbertson LLP (IL-NA)
100 Park Avenue

PO Box 1389

Rockford, IL 61105

Dowin Coffy
2160 W. Monroe St., Apt. C
Springfield, IL 62704

George Hengle
12801 Winfree St.
Chester, VA 23831

Teresa Titus
4125 S. Settler Dr. #127
Ridgefield, WA 98642

Steven C. Berman

Stoll Stoll Berne Lokting & Schlachter
209 SW Oak Street, 5th Floor
Portland, OR 97204

Timothy J. St. George
Troutman Sanders LLP
1001 Haxall Point
Richmond, VA 23219

Dana Duggan
2 Cityview Lane, Apt. 810
Quincy, MA 02169

Regina Nolte
3210 Eddy Court
Indianapolis, IN 46214
